Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
---Species I: Figs. 1-5 — directed to a Plug valve, generally classified in F16K5/04, see at least claim 4;

---Species Il: Figs. 6-20B — directed to a Gate Valve, generally classified in 
F16K3/02, see at least claim 6;

---Species Ill: NOT ILLUSTRATED — directed to a Ball Valve, generally 
classified in F16K5/06, see at least claim 5.

The species are independent or distinct because each of the species shows different type of valves/’flow barriers” and their seat arrangements. Species I is directed to a Plug valve which are generally classified in F16K5/04; Species Il is directed to a Gate Valve which are generally classified in F16K3/02 and Species Ill is directed to a Ball Valve which are generally classified in F16K5/06. Notice that each of these valves as attained a recognition in the art as a separate subject for inventive effort and as such 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Separate classification and separate field of search: Notice that each of the valve types and their related seat structures are classified in separate classifications (Plug valves in F16K5/04; Gate Valves in F16K3/02 and Ball Valves in F16K5/06). This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) which would place serious burden on the examiner if restriction is not required (see at least MPEP 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753